Dismissed and Remanded Memorandum Opinion filed September 20, 2007







Dismissed
and Remanded Memorandum Opinion filed September 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00317-CV
____________
 
UNIVERSITY OF TEXAS MEDICAL BRANCH
OF GALVESTON COUNTY d/b/a JOHN SEALY HOSPITAL, JAMES C. ARENS, M.D., In his
Official Capacity, and THOMAS M. JAMES, M.D., In his Official Capacity, Appellants
 
V.
 
KEVIN BARRETT, M.D., Appellee
 

 
On Appeal from the
122nd District Court
Galveston County,
Texas
Trial Court Cause
No. 95CV0834
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 3, 2007.  On September 12, 2007, the
parties filed an agreed motion to dismiss the appeal and to remand to the trial
court for entry of an order of dismissal of all claims.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed and the cause is remanded to the trial court
for entry of an order dismissing all claims.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 20, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.